Lipscomb, C. J.
A motion is made, in this case, to dismiss the writ of error, because that it contains only the name of Thomas Longworth, as defendant, whereas, it is alleged, that George F. Salle and Hugh H. Ralston, are co-defendants with him.
On looking into the bill, it will be seen, that it was filed, to stay and enjoin an execution at law, sued out, in favor of Longworth, alone. The bill, in no part makes Salle and Ralston parties. The *344concluding prayer is, that subpoena may issue to the said Thomas Longworth and his attorney at law, commanding him to be and appear at the court aforesaid, and then and there make true and perfect answers upon their corporal oaths, &c.
Tfye bill had charged, in a previous part of it, that the execution had been ordered out, by Hugh H. Ralston, esq., the attorney at law of the said Thomas Longworth.
No discovery is prayed from Ralston, nor is he shewn in any way to be necessarily connected in interest with Longworth. He is not sought to be charged in any manner, that would affect his interest. It is true that both he and Salle answer the bill, by distinct answers, the latter professing to be Longworth’s attorney. Leave was given, in the progress of the suit, to amend the bill, by. making the representatives of James P. Bates, deceased, the late sheriff, parties, but this does not seem.to have been done:
The case is entitled throughout as against Long-worth alone ; the decree is in the following form :
James Campbell, et al. v T 0 . r /In Chancery. Spring rp, J°S‘ ., C term, 1832. , Thos. Longworth. )
“ This cause having been set for a final hearing, and coming on to be heard on bill, answer and exhibits ; it is ordered, adjudged and decreed, that the injunction be dissolved, the bill of complaint be dismissed, and that the complainant pay the costs of suit.”
We believe that Longworth alone is the 'defen*345dant to this decree; that it has not made Ralston and Salle parties: whether it is necessary that they should have been, is not important to this motion.
The motion to dismiss must be overruled.